Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Response to Arguments
2	Applicant's arguments with respect to claims 1-5 filed 02/16/2021 have been fully considered but they are not persuasive. 
On page 9 of the Remarks, the applicant argues that CHOI et al. (US 2010/0281187 A1 not disclose: “There is no test controller shown or suggested. Controller 250 used by the Examiner to teach the test control unit makes no mention of being a test controller or no mention of examining the a state of power supply to the load from the power feed device. Clearly Choi has no relation to a USB test device for testing a power feed device having a USB plug having a test controller.
The voltage detector 240 or other part of the circuit in Choi also does not give an instruction to the load control unit based on power supply information which was obtained by the communication control unit and which is about a combination of electric power that can be supplied from the power feed device.“ The Examiner respectfully disagrees.

CHOI discloses a USB plug (Fig. 1-3 Item 100 which includes the power pad 230 compares a power supply voltage VDD input into the power pad 230 with a reference voltage Vref). The first switch 216 connects one of the input lines in the first and second data paths to the controller 250 in response to the output signal Vdet of the voltage detector 240 in Paragraph [0024-0025].Therefore CHOI teaches a control which compares voltage from power supply Fig. 2 Item 230 with a reference voltage and uses that value to determine which switches to open /close.

On page 11 of the Remarks, the applicant argues that CHOI et al. (US 2010/0281187 A1 not disclose “The voltage detector 240 or other part of the circuit in Choi also does not give an instruction to the load control unit based on power supply information which was obtained by the communication control unit and which is about a combination of electric power that can be supplied from the power feed device.e: “
CHOI discloses the voltage detector 240 compares a power supply voltage VDD input into the power pad 230 with a reference voltage Vref outputted from the reference voltage generator 242 in Paragraph [0024-0025]. The voltage detector 240 delivers an output signal Vdet (i.e., the compared result), into the switches 216 and 226, and the controller 250. The controller 250 instructs switch 216 or 226 and the transceivers 212 and 214 to send or receive or open/close the signal relating to voltage Vdd.
Therefore the controller Fig.2 Item 250 uses power supply voltage from 130 or 230 compares with Vref voltage to determine send/ receive signals to USB test device 
On page 12 of the Remarks, the applicant argues that SUZUKI (JP 2016/201909 A does not disclose “The Suzuki Kenji attempts to solve the problem of providing an electrical apparatus 1 capable of selecting an operation mode meeting suppliable electric power of a power supply apparatus 2, and not to test. Controller 15 does not teach or suggest all the details of the test control unit of the claimed invention.
SUZUKI discloses a load control unit (Fig. 2 Item 17 discloses a load Paragraph [0023]) controlling a load of a power supply line (Fig. 2 Item 18 discloses a load Paragraph [0023]) of the connector receiving power supply from the power feed device (Fig. 2 Item 12 or 2 discloses a separate power feed ,in Paragraph [0023]); and a test control unit (Fig. 2 Item 15 discloses a control unit in Paragraph [0023]) that gives an instruction (Fig. 2 Item 15 discloses a control unit instructs the signal to send/receive through load 17 based on power supply information (Fig. 2  Item 12 or 2 discloses a separate power feed ,in Paragraph [0023]);
The power feed device is shown by (Fig. 2 Item 12 or 2 discloses a separate power feed in Paragraph [0023]).
  					Claim Status
Claims 1-5 and 15-29 are pending.
Claim 15 and 21 are rejected twice below.
Claims 1-5 and 15-26 and 29 are rejected.

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 15-16, 19-22, and 25-26 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by CHOI et al. (US 2010/0281187 A1)

Regarding to claim 15, CHOI discloses a USB (Universal Serial Bus) test device comprising: 
a connector (Fig. 1-3 Item 210 & 32 to 230 & 31 discloses a controller 250 in Paragraph [0019]) connected to a USB plug (Fig. 1-3 Item 100);
a communication control unit (Fig. 1-3 Item 212 & 214 discloses transceivers in Paragraph [0019]) that communicates with a separate power feed device (Fig. 1-3 Item 130 or 230 discloses power supply pad in Paragraph [0017]) through a communication line of the connector (Fig. 1-3 Item 210 & 32 to 230 & 31);
a load control unit (Fig. 1-3 Item 216 & 226 discloses switches between transceivers in Paragraph [0019]) controlling a load of a power supply line of the connector (Fig. 1-3 Item 210 & 32 to 230 & 31) receiving power supply from the power feed device (Fig. 1-3 Item 130 or 230 discloses power supply pad in Paragraph [0017 & 0024]); and
a test control unit (Fig. 1-3 Item 250 discloses a controller 250 in Paragraph [0019]) that gives an instruction to the load control unit (Fig. 1-3 Item 216 & 226 discloses switches between transceivers in Paragraph [0019]) based on power supply information (Fig. 1-3 Item 130 discloses a voltage detector 240 compares a power supply voltage VDD input into the power pad 130 or 230 with a reference voltage Vref outputted from the reference voltage generator 242. The voltage detector 240 delivers an output signal Vdet (i.e., the compared result), into the switches 216 and 226, and the controller 250 in Paragraph [0017 & 0024]) which was obtained by the communication control unit (Fig. 1-3 Item 212 & 214 discloses transceivers in Paragraph [0019]) and which is about a combination of electric power that can be supplied from the power feed device (Fig. 1-3 Item 130 or 230 discloses power supply pad in Paragraph [0017 & 0024]), and examines a state of power supply to the load from the power feed device (Fig. 1-3 Item 130 discloses a voltage detector 240 compares a power supply voltage VDD input into the power pad 130 or 230 with a reference voltage Vref outputted from the reference voltage generator 242 in Paragraph [0017 & 0024]).
 
Regarding to claim 16, CHOI discloses the USB test device according to claim 15, wherein
the power supply information (Fig. 1-3 Item 130 discloses a voltage detector 240 compares a power supply voltage VDD input into the power pad 130 or 230 with a reference voltage Vref outputted from the reference voltage generator 242. The voltage detector 240 delivers an output signal Vdet (i.e., the compared result), into the switches 216 and 226, and the controller 250 in Paragraph [0017 & 0024]) includes a plurality of power lists (Fig. 1-3 Item 130 discloses a power supply voltage VDD of 130 or 230 compared with a reference voltage Vref voltages are sent to control 250 in Paragraph [0017 & 0024]), and
the test control unit (Fig. 1-3 Item 250 discloses a controller 250 in Paragraph [0019& 0024]) instructs the load control unit (Fig. 1-3 Item 216 & 226 discloses switches between transceivers in Paragraph [0019]) that voltages and currents indicated in all of the plurality of power lists be supplied to the load from the power feed device (Fig. 1-3 Item 130 or 
230).
Regarding to claim 19, CHOI discloses the USB test device according to claim 15, further comprising 
a switch (Fig. 1-3 Item 216 or 226) that indicates execution of test operation (Fig. 1-3 discloses voltage VDD of 130 or 230 compared with a reference voltage Vref voltages are sent switch 216 or 226 to control 250 in Paragraph [0017 & 0024]), wherein
the communication control unit (Fig. 1-3 Item 212 & 214 discloses transceivers in Paragraph [0019]) communicates with the power feed device (Fig. 1-3 Item 130 or 230), in accordance with the indication from the switch (Fig. 1-3 Item 216 or 226).

Regarding to claim 20, CHOI discloses the USB (Universal Serial Bus) test device according to claim 15, wherein the separate power feed device (Fig. 1-3 Item 130 or 230) is included in a host device (Fig. 1-3 Item 100).

Regarding to claim 21, CHOI discloses the USB (Universal Serial Bus) test device comprising: 
a connector (Fig. 1-3 Item 210 & 32 to 230 & 31 discloses a controller 250 in Paragraph [0019]) connected to a USB plug (Fig. 1-3 Item 100) of a power fee device (Fig. 1-3 Item 139 or 230);
a load control unit (Fig. 1-3 Item 216 & 226 discloses switches between transceivers in Paragraph [0019]) controlling a load of a power supply line of the connector receiving power supply from the power feed device (Fig. 1-3 Item 130 or 230); and
a test control unit (Fig. 1-3 Item 250 discloses a controller 250 in Paragraph [0019& 0024]) that gives an instruction to the load control unit (Fig. 1-3 Item 216 & 226) based on power supply information (Fig. 1-3 Item 130 discloses a power supply voltage VDD of 130 or 230 compared with a reference voltage Vref voltages are sent to control 250 in Paragraph [0017 & 0024]), and which is about a combination of electric power that can be supplied from the power feed device (Fig. 1-3 Item 130 or 230) and examines a state of power supply (Fig. 1-3 Item 130 discloses a power supply voltage VDD of 130 or 230 compared with a reference voltage Vref voltages are sent to control 250 in Paragraph [0017 & 0024]) to the load from the power feed device (Fig. 1-3 Item 130 or 230);.

Regarding to claim 22 CHOI discloses the USB test device according to claim 21, wherein the power supply information (Fig. 1-3 Item 130 discloses a power supply voltage VDD of 130 or 230 compared with a reference voltage Vref voltages are sent to control 250 in Paragraph [0017 & 0024]) includes a plurality of power lists, and
the test control unit (Fig. 1-3 Item 250 discloses a controller 250 in Paragraph [0019& 0024]) instructs the load control unit (Fig. 1-3 Item 216 & 226) that voltages and currents indicated in all of the plurality of power lists (Fig. 1-3 Item 130 discloses a power supply voltage VDD of 130 or 230 compared with a reference voltage Vref voltages are sent to control 250 in Paragraph [0017 & 0024]), be supplied to the load from the power feed device (Fig. 1-3 Item 130 or 230).
Regarding to claim 25 CHOI discloses the USB test device according to claim 21, further comprising 
a switch (Fig. 1-3 Item 216 or 226) that indicates execution of test operation (Fig. 1-3 discloses a voltage VDD of 130 or 230 compared with a reference voltage Vref voltages are sent to control 250 in Paragraph [0017 & 0024]), wherein
the communication control unit (Fig. 1-3 Item 212 & 214 discloses transceivers in Paragraph [0019]) communicates with the power feed device (Fig. 1-3 Item 130 or 230) in accordance with the indication from the switch (Fig. 1-3 Item 216 or 226 in Paragraph [0017 & 0024]).
Regarding to claim 26 CHOI discloses USB (Universal Serial Bus) test device according to claim 21, wherein the separate power feed device (Fig. 1-3 Item 130 or 230) is included in a host device (Fig. 1-3 Item 100).

4.	Claim 15 and 21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by SUZUKI KENJI et al. (JP 2016/201909 A).

    PNG
    media_image1.png
    352
    581
    media_image1.png
    Greyscale

Regarding to claim 15, SUZUKI discloses a USB (Universal Serial Bus) test device comprising: 
a connector (Fig. 2  Item 13 discloses a connector in Paragraph [0023 & 0027]) connected to a USB plug (Fig. 2  Item 11 discloses a connector in Paragraph [0023])
a communication control unit (Fig. 2  Item 16 discloses a load connection circuit 16,in Paragraph [0023]) that communicates with a separate power feed device (Fig. 2  Item 12 or 2 discloses a separate power feed ,in Paragraph [0023]) through a communication line (Fig. 2  Item 16) of the connector (Fig. 2  Item 13)
a load control unit (Fig. 2 Item 18 discloses a load Paragraph [0023]) controlling a load of a power supply line (Fig. 2  Item 12 or 2 discloses a separate power feed ,in Paragraph [0023]) of the connector (Fig. 2  Item 13) receiving power supply from the power feed device (Fig. 2  Item 12 or 2]); and
a test control unit (Fig. 2 Item 15 discloses a control unit in Paragraph [0023]) that gives an instruction to the load control unit (Fig. 2 Item 18 in Paragraph [0023]) based on power supply information (Fig. 2  Item 12 or 2 discloses a separate power feed ,in Paragraph [0023])

Regarding to claim 21, SUZUKI discloses a USB (Universal Serial Bus) test device comprising: 
a connector (Fig. 2  Item 13 discloses a connector in Paragraph [002 & 273]) connected to a USB plug of a power fee device (Fig. 2  Item 11 discloses a connector in Paragraph [0023]);
a load control unit (Fig. 2 Item 17 discloses a load Paragraph [0023]) controlling a load of a power supply line (Fig. 2 Item 18 discloses a load Paragraph [0023]) of the connector receiving power supply from the power feed device (Fig. 2  Item 12 or 2 discloses a separate power feed ,in Paragraph [0023]); and
a test control unit (Fig. 2 Item 15 discloses a control unit in Paragraph [0023]) that gives an instruction to the load control unit (Fig. 2 Item 17 discloses a load Paragraph [0023]) based on power supply information (Fig. 2  Item 12 or 2 discloses a separate power feed ,in Paragraph [0023]); and which is about a combination of electric power that can be supplied from the power feed device (Fig. 2  Item 12 or 2 discloses a separate power feed ,in Paragraph [0023]) and examines a state of power supply to the load (Fig. 2 Item 17 discloses a load Paragraph [0023]) from the power feed device (Fig. 2  Item 12 or 2 discloses a separate power feed ,in Paragraph [0023]).

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5,  17-18, 23-24, 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHOI et al. (US 2010/0281187 A1) in view of YOSHIOKA et al. (US 2010/0275001 A1).

    PNG
    media_image2.png
    736
    768
    media_image2.png
    Greyscale

Regarding to claim 1, CHOI discloses a USB (Universal Serial Bus) test device for testing a power feed device having a USB plug, the USB test device comprising: 
a connector (Fig. 1-3 Item 210 & 32 to 230 & 31 discloses a controller 250 in Paragraph [0019]) connected to the USB plug (Fig. 1-3 Item 100);
a communication control unit (Fig. 1-3 Item 212 & 214 discloses transceivers in Paragraph [0019]) that communicates with the power feed device (Fig. 1-3 Item 130 discloses power supply pad in Paragraph [0017]) through a communication line of the connector (Fig. 1-3 Item 210 & 32 to 230 & 31);
a load control unit (Fig. 1-3 Item 216 & 226 discloses switches between transceivers in Paragraph [0019]) capable of controlling a load of a power supply line (Fig. 1-3 Item 130) of the connector (Fig. 1-3 Item 230 & 31) receiving power supply from the power feed device (Fig. 1-3 Item 130 discloses power supply pad);
a test control unit (Fig. 1-3 Item 250 discloses a controller 250 in Paragraph [0019]) that gives an instruction to the load control unit (Fig. 1-3 Item 216 & 226 discloses switches between transceivers in Paragraph [0019]) based on power supply information (Fig. 1-3 Item 130 discloses a voltage detector 240 compares a power supply voltage VDD input into the power pad 130 or 230 with a reference voltage Vref outputted from the reference voltage generator 242. The voltage detector 240 delivers an output signal Vdet (i.e., the compared result), into the switches 216 and 226, and the controller 250 in Paragraph [0017 & 0024]) which was obtained by the communication control unit and which is about a combination of electric power that can be supplied from the power feed device (Fig. 1-3 Item 130 discloses  a USB host 100 utilizes the IC-USB interface for local communication in Paragraph [0017]) and examines a state of power supply (Fig. 1-3 Item 130 or 230 discloses the state is voltage level  at 139 or 230 detected by voltage detector 240 in Paragraph [0017-0018 & 0024]) to the load from the power feed device (Fig. 1-3 Item 130); and
CHOI does not explicitly teach a display unit that displays a result of examination by the test control unit.

    PNG
    media_image3.png
    771
    675
    media_image3.png
    Greyscale

However, YOSHIOKA teaches a display unit (Fig. 1 Item 200 discloses display unit can view info from USB 400 in Paragraph [0017 & 0020]) that displays a result of examination by the test control unit (Fig. 1 Item 105 & 109 discloses control unit in Paragraph [0019 & 0021-0022]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify an electronic device includes a universal serial bus (USB) interface in CHOI by substituting a controller 105 is connected to the display (monitor) 200 such as a liquid crystal display (LCD) by YOSHIOKA to provide instructions received from the CPU and outputs data to the display 200 n Paragraph [0022]).

Regarding to claim 2, CHOI discloses a USB test device according to claim 1, wherein the power supply information includes a plurality of power lists, and
the test control unit (Fig. 1-3 Item 250 discloses a controller 250 in Paragraph [0019]) instructs the load control unit (Fig. 1-3 Item 216 & 226 discloses switches between transceivers in Paragraph [0019]) that voltages and currents indicated in all of the plurality of power lists (Fig. 1-3 Item 31, 32, & 33 discloses signals sent through transmission lines indicative of voltage or current controlled by switches 216, 226 and control 250 in Paragraph [0022 & 0027-0028]) be supplied to the load from the power feed device (Fig. 1-3 Item 130 discloses power supply pad).


Regarding to claim 3, CHOI discloses a USB test device according to claim 2, wherein 
the test control unit (Fig. 1-3 Item 250 discloses a controller 250 in Paragraph [0019]) determines whether voltages and currents indicated in all of the plurality of power lists (Fig. 1-3 Item 31, 32, & 33 discloses signals sent through transmission lines indicative of voltage or current controlled by switches 216, 226 and control 250 in Paragraph [0022 & 0027-0028]) are supplied to the load (Fig. 1-3 Item 216 & 226 discloses switches between transceivers in Paragraph [0019]) from the power feed device (Fig. 1-3 Item 130 power supply pad), and
when it is determined that voltages and currents indicated in all of the plurality of power lists (Fig. 1-3 Item 31, 32, & 33) are supplied to the load (Fig. 1-3 Item 216 & 226 discloses switches between transceivers in Paragraph [0019]), 
CHOI does not explicitly teach the display unit indicates that the result of examination is successful.
However, YOSHIOKA teaches the display unit (Fig. 1 Item 200 discloses display unit can view info from USB 400 in Paragraph [0017 & 0020]) indicates that the result of examination is successful (Fig. 1 Item 105 & 109 discloses control unit process the results in Paragraph [0019 & 0021-0022]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify an electronic device includes a universal serial bus (USB) interface in CHOI by substituting a controller 105 is connected to the display (monitor) 200 such as a liquid crystal display (LCD) by YOSHIOKA to provide instructions received from the CPU and outputs data to the display 200 n Paragraph [0022]).
Regarding to claim 4, CHOI discloses a USB test device according to claim 2, wherein 
the test control unit (Fig. 1-3 Item 250 discloses a controller 250 in Paragraph [0019]) determines whether voltages and currents indicated in all of the plurality of power lists (Fig. 1-3 Item 31, 32, & 33) are supplied to the load from the power feed device (Fig. 1-3 Item 130 discloses power supply pad in Paragraph [0017])  , and
when it is determined that a voltage and a current indicated in at least one of the plurality of power lists (Fig. 1-3 Item 31, 32, & 33]) are not supplied to the load (Fig. 1-3 Item 216 & 226 discloses switches between transceivers in Paragraph [0019]), 
CHOI does not explicitly teach the display unit indicates that the result of examination is unsuccessful.
However, YOSHIOKA teaches the display unit (Fig. 1 Item 200 discloses display unit can view info from USB 400 in Paragraph [0017 & 0020]) indicates that the result of examination is unsuccessful (Fig. 1 Item 105 & 109 discloses control unit process the results either successful or unsuccessful in Paragraph [0019 & 0021-0022]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify an electronic device includes a universal serial bus (USB) interface in CHOI by substituting a controller 105 is connected to the display (monitor) 200 such as a liquid crystal display (LCD) by YOSHIOKA to provide instructions received from the CPU and outputs data to the display 200 n Paragraph [0022]).

Regarding to claim 5, CHOI discloses the USB test device according to claim 1, further comprising 
a switch (Fig. 1-3 Item 216 & 226 discloses switches between transceivers in Paragraph [0019]) that indicates execution of test operation, wherein 
the communication control unit (Fig. 1-3 Item 212 & 214 discloses transceivers in Paragraph [0019]) communicates with the power feed device (Fig. 1-3 Item 130 discloses power supply pad in Paragraph [0017])  i accordance with the indication from the switch (Fig. 1-3 Item 216 & 226 discloses switches between transceivers in Paragraph [0019]); and
wherein when test instructions are received, the test control unit (Fig. 1-3 Item 250 discloses a controller 250 in Paragraph [0019])  gives the instruction to the load control unit (Fig. 1-3 Item 216 & 226 discloses switches between transceivers in Paragraph [0019]) based on the power supply information (Fig. 1-3 Item 130 discloses power supply pad which has a voltage Vdd in Paragraph [0017]), which was obtained by the communication control unit (Fig. 1-3 Item 212 & 214 discloses transceivers in Paragraph [0019]) and which is about the combination of electric power that can be supplied from the power feed device (Fig. 1-3 Item 130 discloses power supply pad in Paragraph [0017]), and examines the state of power supply (Fig. 1-3 Item 130 or 230 discloses the state is voltage level  at 139 or 230 detected by voltage detector 240 in Paragraph [0017-0018 & 0024]) to the load (Fig. 1-3 Item 216 & 226 discloses switches between transceivers in Paragraph [0019]),  from the power feed device (Fig. 1-3 Item 130 discloses power supply pad in Paragraph [0017]).

    PNG
    media_image4.png
    800
    791
    media_image4.png
    Greyscale


Regarding to claim 17, CHOI discloses the USB test device according to claim 15, wherein
the test control unit (Fig. 1-3 Item 250 discloses a controller 250 in Paragraph [0019& 0024]) determines whether voltages and currents indicated in all of a plurality of power lists are supplied to the load (Fig. 1-3 Item 216 & 226 discloses switches between transceivers in Paragraph [0019]) from the power feed device (Fig. 1-3 Item 130 or 230 discloses power supply pad in Paragraph [0017 & 0024]),, and
when it is determined that voltages and currents indicated in all of the plurality of power lists (Fig. 1-3 Item 130 discloses a power supply voltage VDD of 130 or 230 compared with a reference voltage Vref voltages are sent to control 250 in Paragraph [0017 & 0024]), are supplied to the load (Fig. 1-3 Item 216 & 226 discloses switches between transceivers in Paragraph [0019]);
CHOI does not explicitly teach a display unit indicates that the result of examination is successful.
However, YOSHIOKA teaches a display unit (Fig. 1 Item 200 discloses display unit can view info from USB 400 in Paragraph [0017 & 0020]) indicates that the result of examination is successful (Fig. 1 Item 105 & 109 discloses control unit output connected to display in Paragraph [0019 & 0021-0022]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify an electronic device includes a universal serial bus (USB) interface in CHOI by substituting a controller 105 is connected to the display (monitor) 200 such as a liquid crystal display (LCD) by YOSHIOKA to provide instructions received from the CPU and outputs data to the display 200 n Paragraph [0022]).

Regarding to claim 18, CHOI discloses the USB test device according to claim 15, wherein
the test control unit (Fig. 1-3 Item 250 discloses a controller 250 in Paragraph [0019& 0024]) determines whether voltages and currents indicated in all of a plurality of power lists (Fig. 1-3 Item 130 discloses a power supply voltage VDD of 130 or 230 compared with a reference voltage Vref voltages are sent to control 250 in Paragraph [0017 & 0024]), are supplied to the load (Fig. 1-3 Item 216 & 226 discloses switches between transceivers in Paragraph [0019]) from the power feed device (Fig. 1-3 Item 130 or 230), and
when it is determined that a voltage and a current indicated in at least one of the plurality of power lists (Fig. 1-3 Item 130 discloses a power supply voltage VDD of 130 or 230 compared with a reference voltage Vref voltages are sent to control 250 in Paragraph [0017 & 0024]) are not supplied to the load (Fig. 1-3 Item 216 & 226 discloses switches between transceivers in Paragraph [0019]), the display unit indicates that the result of examination is unsuccessful.
CHOI does not explicitly teach the display unit indicates that the result of examination is successful.
However, YOSHIOKA teaches the display unit (Fig. 1 Item 200 discloses display unit can view info from USB 400 in Paragraph [0017 & 0020]) indicates that the result of examination is successful (Fig. 1 Item 105 & 109 discloses control unit output connected to display in Paragraph [0019 & 0021-0022]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify an electronic device includes a universal serial bus (USB) interface in CHOI by substituting a controller 105 is connected to the display (monitor) 200 such as a liquid crystal display (LCD) by YOSHIOKA to provide instructions received from the CPU and outputs data to the display 200 n Paragraph [0022]).

Regarding to claim 23 CHOI discloses the USB test device according to claim 21, wherein the test control unit (Fig. 1-3 Item 250 discloses a controller 250 in Paragraph [0019& 0024]) determines whether voltages and currents indicated in all of a plurality of power lists (Fig. 1-3 Item 130 discloses a power supply voltage VDD of 130 or 230 compared with a reference voltage Vref voltages are sent to control 250 in Paragraph [0017 & 0024]) are supplied to the load (Fig. 1-3 Item 216 & 226) from the power feed device (Fig. 1-3 Item 130 or 230)., and
when it is determined that voltages and currents indicated in all of the plurality of power lists (Fig. 1-3 Item 130 discloses a power supply voltage VDD of 130 or 230 compared with a reference voltage Vref voltages are sent to control 250 in Paragraph [0017 & 0024]) are supplied to the load (Fig. 1-3 Item 216 & 226
CHOI does not explicitly teach the display unit indicates that the result of examination is successful.
However, YOSHIOKA teaches the display unit (Fig. 1 Item 200 discloses display unit can view info from USB 400 in Paragraph [0017 & 0020]) indicates that the result of examination is successful (Fig. 1 Item 105 & 109 discloses control unit output connected to display in Paragraph [0019 & 0021-0022]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify an electronic device includes a universal serial bus (USB) interface in CHOI by substituting a controller 105 is connected to the display (monitor) 200 such as a liquid crystal display (LCD) by YOSHIOKA to provide instructions received from the CPU and outputs data to the display 200 n Paragraph [0022]).

Regarding to claim 24 CHOI discloses the USB test device according to claim 21, wherein
the test control unit (Fig. 1-3 Item 250 discloses a controller 250 in Paragraph [0019& 0024]) determines whether voltages and currents indicated in all of a plurality of power lists (Fig. 1-3 Item 130 discloses a power supply voltage VDD of 130 or 230 compared with a reference voltage Vref voltages are sent to control 250 in Paragraph [0017 & 0024]) are supplied to the load (Fig. 1-3 Item 216 & 226) from the power feed device, and
when it is determined that a voltage and a current indicated in at least one of the plurality of power lists (Fig. 1-3 Item 130 discloses a power supply voltage VDD of 130 or 230 compared with a reference voltage Vref voltages are sent to control 250 in Paragraph [0017 & 0024]) are not supplied to the load (Fig. 1-3 Item 216 & 226). 
CHOI does not explicitly teach the display unit indicates that the result of examination is successful.
However, YOSHIOKA teaches the display unit (Fig. 1 Item 200 discloses display unit can view info from USB 400 in Paragraph [0017 & 0020]) indicates that the result of examination is successful (Fig. 1 Item 105 & 109 discloses control unit output connected to display in Paragraph [0019 & 0021-0022]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify an electronic device includes a universal serial bus (USB) interface in CHOI by substituting a controller 105 is connected to the display (monitor) 200 such as a liquid crystal display (LCD) by YOSHIOKA to provide instructions received from the CPU and outputs data to the display 200 n Paragraph [0022]).

Regarding to claim 29 CHOI discloses the USB test device according to claim 1, wherein based on a result of a determination of a state of the voltage (Fig. 1-3 Item 130 or 230 discloses the state is voltage level  at 139 or 230 detected by voltage detector 240 in Paragraph [0017-0018 & 0024]) of the power supply line, the test control unit (Fig. 1-3 Item 250 discloses a controller 250 in Paragraph [0019 & 0024]) issues a request for prescribed power to the power feed device (Fig. 1-3 Item 130 or 230 discloses power supply pad in Paragraph [0017 & 0024]) through the communication control unit (Fig. 1-3 Item 212 & 214 discloses transceivers operated by controller 250 in Paragraph [0019] & 0023).

6	Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over CARLSEN et al. (US 2012/0297207 A1) in view of YOSHIOKA et al. (US 2010/0275001 A1).
Regarding to claim 1, CARLSEN discloses a USB test device for testing a power feed device having a USB plug, the USB test device comprising: 
         a connector (Fig. 1a Item 140 discloses the connector 140 in Paragraph [0129]) connected to the USB plug (Fig. 1a Item 102 discloses the USB host device in Paragraph [0130]);
       a communication control unit (Fig. 1a Item 116 discloses voltage/current selector in Paragraph [01309]) that communicates with the power feed device (Fig. 1a Item 114 discloses the power supply in Paragraph [0130]) through a communication line of the connector (Fig. 1a Item 140);
      a load control unit (Fig. 1a Item 110 & 112 discloses the source protocol and cable selection logic in Paragraph [0130]) capable of controlling a load of a power supply line of the connector receiving power supply from the power feed device (Fig. 1a Item 114 discloses the power supply in Paragraph [0130]);
       a test control unit (Fig. 1a Item 22 discloses the processing logic in Paragraph [0130]) that gives an instruction to the load control unit (Fig. 1a Item 110 & 112) based on power supply information which was obtained by the communication control unit (Fig. 1a Item 116) and which is about a combination of electric power that can be supplied from the power feed device (Fig. 1a Item 114 discloses the power supply in Paragraph [0130]), and examines a state of power supply to the load from the power feed device (Fig. 1a Item 114 discloses the power supply in Paragraph [0130]); and
CARLSEN does not explicitly teach a display unit that displays a result of examination by the test control unit.

    PNG
    media_image3.png
    771
    675
    media_image3.png
    Greyscale

However, YOSHIOKA teaches a display unit (Fig. 1 Item 200 discloses display unit can view info from USB 400 in Paragraph [0017 & 0020]) that displays a result of examination by the test control unit (Fig. 1 Item 105 & 109 discloses control unit in Paragraph [0019 & 0021-0022]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify an electronic device includes a universal serial bus (USB) interface in CARLSEN by substituting a controller 105 is connected to the display (monitor) 200 such as a liquid crystal display (LCD) by YOSHIOKA to provide instructions received from the CPU and outputs data to the display 200 n Paragraph [0022]).

Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 27 the prior art or record taken alone or in combination fail to teach or suggest a USB test device according to claim 21, wherein the test control unit is configured to: “determine whether the voltage of the power supply line is set to a second state after instructing the connection unit to disconnect the signal line of the connector and the resistor, and based on a result of determination, issues a request for prescribed power to the power feed device through the communication control unit” in combination with all the other elements of claim 21.  
Regarding claim 28 the prior art or record taken alone or in combination fail to teach or suggest a USB test device according to claim 1, wherein the test control unit is configured to:: “determine whether the voltage of the power supply line is set to a certain state after instructing the connection unit to connect or disconnect the signal line of the connector and a resistor, based on a result of the determination, issues a request for prescribed power to the power feed device through the communication control unit.” in combination with all the other elements of claim 1.  

7	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868